Exhibit 10.1

 

LOGO [g666028g1130202008172.jpg]

Personal and Confidential

 

Date:    November 8, 2018 To:    Vicky Creamer From:    Luca Savi

Subject: Separation Memorandum

The purpose of this Separation Memorandum (the “Memorandum”) is to confirm our
understanding regarding your severance arrangements and separation from
employment with ITT Inc. and its affiliates (“ITT” or the “Company”) and
summarize the effect of your separation on your benefits. The terms of this
Memorandum and the ITT Severance Plan and Summary Plan Description will govern
your severance arrangements and separation. In order to receive the severance
payment and certain other benefits described herein, you must execute and not
revoke the attached Separation Agreement and General Release of Claims
(“Release”).

 

I.

Expiration of Service

You will continue to be employed as an active, full-time employee through
January 4, 2019, (the “Separation Date”). You will be paid your current annual
base salary of $385,000 through this active service period, in accordance with
the Company’s standard payroll practices, procedures and dates. In addition,
subject to the terms and conditions of this Memorandum, you and your eligible
dependents will continue to participate in applicable ITT benefit plans through
the Separation Date or as otherwise described herein.

 

II.

Severance Arrangements

 

  A.

Severance Pay – Pursuant to the ITT Severance Plan and Summary Plan Description,
following your Separation Date, you will be eligible for severance payments in
the amount of 45 weeks of your base pay on the terms of the attached Release.
ITT will make these payments in the form of severance pay on the regular payroll
schedule starting on the later of the Separation Date and the date you execute
this agreement and it becomes irrevocable (the “Severance Start Date”), through
the Severance End Date, as defined below (such period, “Severance Period”). The
last day of the Severance Period is November 15, 2019 and shall be referred to
in this Memorandum as the “Severance End Date.” You will not be entitled to
receive any other pay or any other compensation from ITT in connection with the
termination of your employment from ITT, except as described in this Memorandum
or in the attached Release.

 

1



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

All severance payments will be subject to applicable withholdings and taxes and
you are solely responsible for all other taxes that may result from your receipt
of the amounts payable to you under the Release. Neither the Company nor any of
its affiliates makes or has made any representation, warranty, or guarantee of
any federal, state or local tax consequences to you of your receipt of any
benefit or payment described herein.

In the event of your death during the Severance Period, any remaining severance
payments due to you will be paid to your estate.

 

  B.

Annual Incentive (Bonus)

You will be eligible for your 2018 annual incentive bonus (calculated at your
target percentage) from the period of January 1, 2018 to through December 31,
2018. The actual payout amount will be determined based on both (i) the Company
financial performance for 2018 and (ii) an assessment of your performance
determined by your manager during 2018, Denise Ramos, at her discretion. Your
2018 bonus will be payable in March 2019. You are not eligible for the 2019
bonus program.

 

  C.

Outplacement Services

ITT shall pay for outplacement services with an ITT contracted outplacement
service provider, or a provider of your choice, for a value of up to $30,000 to
you or the provider beginning on or about the date of execution of this Release.
This service will be provided for a 12 month period from the contracted date.

Effect of Disqualifying Conduct on Eligibility for Severance and Benefits

For the purposes of this Memorandum, the term “disqualifying conduct” means
(i) any direct violation of the ITT Code of Conduct which every employee has
been given as our expected standard of ethics and behavior; or (ii) any slander,
defamation, disparagement or other conduct to intentionally injure the
reputation of ITT, its subsidiaries or affiliates, or its officers, directors,
employees, agents, representatives or products. The decision as to whether you
have engaged in disqualifying conduct during the Severance Period shall be
determined in the sole discretion of ITT’s Senior Vice President, General
Counsel and Chief Compliance Officer. Notwithstanding anything contained in this
Memorandum or in the attached Release, in the event that you engage in
disqualifying conduct during the remainder of your employment with ITT, your
employment may be immediately terminated for “cause” in which case you will no
longer be entitled to severance payments or other benefits covered by this
Memorandum or in the Release and any equity or long-term incentive awards will
be forfeited to the extent consistent with the terms of those awards.

 

2



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

ITT agrees that to this date, the Senior Vice President, General Counsel and
Chief Compliance Officer is not aware of any disqualifying conduct that has
occurred.

 

III.

Restricted Stock Unit Awards

Your restricted stock unit awards will operate in accordance with the
corresponding award agreement terms and your departure from the Company will be
deemed a “Separation from Service by the Company for Other than Cause.” Please
see Exhibit A for a listing of your restricted stock unit awards and their
treatment.

For purposes of calculating prorated vesting, your employment period shall be
deemed to continue until the Separation Date. Vesting shall occur as of the
Severance Start Date. The unvested portion of any grant will be forfeited as of
the Separation Date.

 

IV.

Stock Option Awards

Your stock option awards will operate in accordance with the corresponding plan
award agreement terms and your departure from the Company will be deemed an
“Other Termination by the Company.” Please see Exhibit A for a listing of your
stock option awards and their treatment.

You may exercise your stock options, until your Separation Date, to the extent
they are currently exercisable or become exercisable prior to the Separation
Date (provided that no stock option shall be exercisable beyond its original
full term). For purposes of calculating prorated vesting of your options and the
exercise periods thereof, your employment period shall be deemed to continue
until the Separation Date. You will have the earlier of the option expiration
date or three months from the Separation Date to exercise vested option grants
or they will be forfeited. The unvested portion of any grants will be forfeited
as of the Separation Date.

 

V.

Long-Term Incentive Plan

You will be eligible to receive payment for your outstanding Performance Share
awards granted in 2016, 2017 and 2018, following the completion of the
applicable performance period in accordance with the corresponding award
agreement terms and your departure from the Company will be deemed a
“Termination by the Company for Other than Cause.” Please see Exhibit A for a
listing of your long-term incentive plan awards and their treatment.

 

3



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

For purposes of calculating prorated vesting, your employment period shall be
deemed to continue until the Separation Date. The unvested portion of any grant
will be forfeited as of the Separation Date.

The ultimate value, if any, of your outstanding performance share awards awards
will be determined based on the terms of those awards and subject to approval by
the Compensation and Personnel Committee of the Board of Directors. Further, the
terms of the ITT 2011 Omnibus Incentive Plan shall prevail.

 

VI.

Post-Employment Purchase and Sale of ITT Stock

After your Separation Date and the subsequent expiration of the year-end trading
black-out period, which is expected to end on or about February 18, 2019, you
will no longer be subject to the requirement for the prior approval before the
purchase or sale of ITT stock. You may continue to clear any transaction with
respect to such stock with the Company’s legal department. You are also subject
to the securities laws and ITT’s insider trading policies with regard to any
transaction you effect while in possession of material non-public information
regarding stock.

 

VII.

Vacation

You will receive a lump sum payment for any accrued but unused vacation for
2019. Accrued vacation will be based upon your Separation Date. Payment, if any,
will be made in a lump sum and included with your final paycheck. Any vacation
time that was used but not yet accrued will be deducted from your severance
payments. Please note that payment for unused vacation will not count for any
purpose under any employee benefit plan (except to the extent provided under the
written terms of the plan).

 

VIII.

Benefit Plan Eligibility

During the active service period and as otherwise described herein, your
eligibility for certain employee benefit plans shall be as outlined in
subsequent paragraphs of this Memorandum, subject to the written terms of the
specific plans as contained in the various plan documents. You will not be
entitled to any benefits or perquisites not specifically covered in this
Memorandum.

 

IX.

Retirement Benefit Plans

 

  A.

Retirement Savings Plan and Supplemental Retirement Savings Plan – You are
eligible to participate in the ITT Retirement Savings Plan and may also be
eligible to participate in the Supplemental Retirement Savings Plan, in each
case, through your Separation Date, but not thereafter, subject to the rules
governing these plans.

 

4



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

  B.

Retirement Savings Plan Loan(s) – If you have an outstanding loan from the
Retirement Savings Plan, you must call the Empower Retirement Service Center at
1-800-345-2345 to discuss your options with respect to your outstanding loan(s).
Under the Plan, a member has 90 days from their Separation Date to repay an
outstanding loan. If you do not contact the Empower Retirement Service Center
and submit your loan repayment in full within the required 90 day period, the
loans will be defaulted, which becomes a taxable event.

 

  C.

Deferred Compensation Plan – If you are eligible to make deferrals in the ITT
Deferred Compensation Plan, you may designate future deferrals through your
Separation Date, but not thereafter. Distributions will be made in accordance
with the Plan Document.

 

X.

Health and Welfare Plans

 

  A.

Medical, Dental and Vision Plans – You are eligible to continue coverage under
the same terms as an active employee until the last day of the month in which
your Separation Date occurs. You may be eligible to elect COBRA coverage the
first day of the month after your Separation Date. Information regarding this
optional coverage will be sent to you by ITT’s third party Administrator.

If you elect COBRA coverage and satisfy the requirements set forth in the ITT
Severance Plan and Summary Plan Description, for a period of six (6) months
following your Separation Date, ITT agrees to subsidize your healthcare coverage
under COBRA by paying for the portion of your COBRA premium for medical, dental
and/or vision coverage, if any, that exceeds the premium you would have paid for
such coverage had your employment with ITT continued during such period. The
contact number for the COBRA Service Center at BenefitConnect is 877-292-6272
and the website is: https://cobra.ehr.com.

 

  B.

Flexible Spending Account Plan – If you are currently enrolled in this program,
and you are eligible to participate in the ITT Flexible Spending Account Plan
after separation from service, an election of continuous coverage must be made
through COBRA. If an election is not made your coverage will end on the last day
of the month in which your employment ends. You will be able to request
reimbursement for claims incurred prior to your coverage end date. You must
submit claims within 90 days after your coverage end date.

 

  C.

Healthcare Reimbursement Account – If you are currently enrolled in this
program, and you are eligible to participate in the Health Reimbursement Account
after separation from service, an election of continuous coverage must be made
through COBRA. If an election is not made your coverage will end on the last day
of the month in which your employment ends. You will be able to request
reimbursement for claims incurred prior to your coverage end date. You must
submit claims within 90 days after your coverage end date.

 

5



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

  D.

Health Savings Account – This is your account. You can continue to contribute on
an after tax basis as long as you are a participant in a qualified high
deductible health plan (either through ITT’s CDHP offering or through the
individual marketplace). Please consult your tax advisor.

 

  E.

Group Life Insurance – Coverage under this plan ceases on the last day of the
month following your Separation Date. You will be eligible to convert the
remainder without a medical examination, providing you do so within 31 days of
the end of coverage. If you are interested in converting your group coverage,
you must meet with a licensed MetLife Financial Services Representative, provide
the conversion form that you will receive from ITT, and complete an application.
Call 1-877-ASKMET7 (1-877-275-6387) or e-mail solutions@metlife.com to begin
this process.

 

  F.

Short-Term Disability Insurance – Coverage under this plan ceases on the
Separation Date.

 

XI.

Voluntary Benefits

 

  A.

Accidental Death and Dismemberment Insurance and Voluntary Business Travel and
Accident Insurance – Coverage in these two programs ceases as of your Separation
Date.

 

  B.

Supplemental Life Insurance – If you elected supplemental life insurance during
your active service period, you may convert this to an individual policy
provided that you make that election and complete the required application
within the time period specified in the materials that you will receive from the
insurance company, which is generally within 31 days of your Separation Date.
You may also call MetLife at 1-877-ASK-MET7 (1-877-275-6387) or visit
www.metlifeadvice.com to begin this process. If you do not convert this to an
individual policy, coverage will cease as of your Separation Date.

 

  C.

Long-Term Disability Insurance – If you participate during the active service
period, coverage under this plan ceases on the Separation Date. If you had LTD
coverage while employed you have an option to convert coverage on a direct bill
basis after your Separation Date. Please contact Met Life at 1-800-929-1492,
prompt 5 to discuss converting this coverage. Please note you must finalize your
election with Met Life within 31 days of the date of your Separation Date.

 

6



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

  D.

Commuter Program – If you are currently enrolled in this program, the ability to
participate ceases on the Separation Date.

 

XII.

Tax Matters

 

  A.

Payroll Deductions – To the extent applicable, payroll deductions and benefit
plan elections currently authorized by you, as well as appropriate tax
withholding, will continue during the active service period and the severance
pay period. If you wish to change the deductions or an election at any time
during the active service period or severance pay period, please contact the
Human Resources or Payroll departments.

 

  B.

Section 409A – This Release is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, to the extent
applicable, and this Release shall be interpreted to avoid any penalty sanctions
under Section 409A of the Code. However, nothing in this Release is intended to
transfer liability for any tax or penalty from you to ITT, another person, or
another entity.

 

  C.

Executive Benefits: Financial Planning and Tax Preparation Services
Reimbursement – You will receive reimbursement of actual costs incurred for
financial planning for 2019 up to an aggregate of $15,000. Your request for
reimbursement must be received by the Company no later than March 30, 2019 and
payment will be made to you within 60 days.

 

XIII.

Expenses

If you have any outstanding US Bank and/or cash business expenses, they should
be cleared through your Concur expense account.

 

7



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

Separation Agreement and General Release of Claims

The Separation Agreement and General Release of Claims (“Release”) is made and
entered into by and between ITT Inc. (“ITT” or the “Company”) and Victoria
Creamer (referred to herein in the first person). In consideration of the mutual
promises contained herein, it is agreed as follows:

 

  1.

Incorporation of Memorandum. I will be employed with ITT up through the
Separation Date set forth in the Separation Memorandum (the “Memorandum”), to
which this Release is attached. After my Separation Date, I will receive the
severance arrangements and other benefits described in the Memorandum. I
understand that if I do not sign this Release, or I revoke my signature during
the prescribed period, I will not be eligible to receive the severance
arrangements and other benefits outlined in the Memorandum. All capitalized
terms used but not defined herein shall have the meaning ascribed to them in the
Memorandum.

 

  2.

Release of Claims. In exchange for the severance arrangements set forth in the
attached Memorandum, I agree to the following:

 

  a)

I am not eligible and will not receive any compensation, fringe benefits or
employee benefits or any pay in lieu of notice or any severance or termination
pay except as provided in the Memorandum. I agree and acknowledge that the
severance arrangements set forth in the Memorandum represent good and sufficient
consideration for all of my promises, obligations, and covenants set forth in
this Release.

 

  b)

On behalf of myself and my heirs, executors, administrators, personal and legal
representatives, successors and assigns (“Releasors”), I waive, release and
forever discharge ITT, its current and former subsidiaries, affiliates,
divisions and related entities and their predecessors, successors and assigns,
and all of their past and present officers, directors, shareholders, agents,
representatives, administrators, employees, and benefit plans (collectively
“Releasees”) from any and all claims, demands, debts, liabilities, obligations,
expenses (including attorney’s fees and costs), promises, covenants,
controversies, grievances, claims, suits, actions or causes of action, in law or
in equity, known or unknown to me, foreseen or unforeseen, contingent or not
contingent, liquidated or not liquidated, which I may have had in the past, may
have now, or may in the future claim to have against Releasees arising with
respect to any incident, event, act or

 

8



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

  omission occurring at any time prior to my signing of this Release. This
Release shall not operate as a release or waiver of claims or rights that may
arise after the date of its execution, for vested benefits or other applicable
benefit plan entitlements, for indemnification pursuant to Company policy or
applicable law, for coverage under any directors’ and officers’ personal
liability or any fiduciary liability, insurance policy in accordance with the
terms of such policy, or any rights I may have as a shareholder in a public
company (collectively, the “Reserved Rights”) and this Release shall not affect
my right to seek enforcement of the terms and conditions of this Release.

 

  c)

This Release specifically includes, but is not limited to, any and all claims
and causes of action arising under tort or contract law or specific statutes
prohibiting discrimination and retaliation in employment, including, without
limitation, the Americans With Disabilities Act, the Age Discrimination in
Employment Act of 1967, Title VII of the Civil Rights Act of 1964, the Civil
Rights Acts of 1866 and 1871, the Equal Pay Act, or any other federal, state,
city, or local laws.

 

  d)

In consideration of the benefits provided to me under the Memorandum and this
Release, I agree to waive and will not assert any of the claims or causes of
action that I have waived in this Release before any federal or state court, any
federal or state agency, or in any public or private arbitration. This
prohibition does not apply if it would be a violation of applicable law or
regulation. If this prohibition does not apply, however, and a charge or lawsuit
is filed by me or on my behalf, I agree not to seek or accept any personal
relief, award, monetary damages or other benefits in connection with or based on
such charge or lawsuit. This paragraph is not intended to limit my right to
commence and maintain legal action for the sole purpose of enforcing this
Release or the Reserved Rights.

 

  e)

If any claim is not subject to release, to the extent permitted by law, I waive
any right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which I or any other
Releasee identified in this Release is a party.

 

  3.

No Future Benefits. After my Separation Date, I will receive no future benefits,
compensation or perquisites (including, but not limited, to severance pay and
benefits) from ITT except as set forth in the Memorandum.

 

9



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

  4.

Confidentiality. Except as may be required under applicable law or the rules of
a stock exchange or national securities quotation system, I agree to keep this
Release confidential and not to disclose its contents to anyone except my
immediate family, my financial or legal consultants, and appropriate
governmental agencies that require this information.

 

  5.

Non-Disparagement. I agree not to slander, defame, disparage or otherwise
intentionally injure the reputation of ITT, its subsidiaries or affiliates or
its officers, directors’ employees, agents, representatives, and products.

 

  6.

Cooperation. As indicated in the Memorandum, I will continue to be employed as
an active, full-time employee through my Separation Date. During such time I
will continue to perform my job consistent with my current responsibilities, or
with such other responsibilities as my supervisor shall advise. I agree to
provide during this time period my full and complete cooperation to my
supervisor and other ITT employees to document my responsibilities and to assist
in the creation of a transition plan and the orderly transition of my
responsibilities. I also agree to assist and cooperate with ITT as reasonably
requested during the Severance Period in order to ensure the orderly transition
of my responsibilities. In addition, I agree to assist and cooperate with ITT as
reasonably requested with respect to any pending or future inquiries,
challenges, charges or other proceedings by governmental authorities, or other
actions, litigations, arbitrations or disputes or dispute resolutions
(“Actions”) concerning matters involving facts or events that arose during the
period of my employment with ITT (including, but not limited to testifying,
and/or otherwise providing written or oral responses, depositions or other
evidence) at or in connection with any pending and/or future Actions. I agree
this obligation continues after my Separation Date. ITT agrees to reimburse me
for all reasonable and actual out of pocket expenses I incur to cooperate with
ITT as set forth in this provision. Nothing in this Release is intended to:
(a) limit my ability to respond to inquiries from, or otherwise cooperate with,
any governmental or regulatory investigation concerning facts or events that
arose during the period of my employment with ITT; or (b) create any obligation
on my part to inform ITT about the fact or substance of any communications I may
have with any governmental authorities in connection with any pending and/or
future actions. I understand that if I do not comply with the terms of this
paragraph, or any other requirements herein, that I will no longer be eligible
to receive severance payments under this Release and I will be required to
return any such payments already made to me to ITT.

 

10



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

  7.

Return of Property. I agree that by the Separation Date I will return to ITT all
property which has been entrusted to me during my tenure with ITT, including but
not limited to any and all physical equipment, (such as computer, cell phone,
credit/access/telephone cards, keys), documents and electronic information
belonging to ITT, including any confidential or proprietary information, or any
copies derivations thereof. I also agree that ITT shall have the right to access
all documents and emails in any form from my computer, cell phone (including my
personal cell phone if it contains work-related data) and work-issued devices,
and that there is no expectation or right to privacy with respect to documents,
emails memoranda or other files on such devices.

 

  8.

Unemployment Benefits. ITT agrees that it will not actively contest a claim
filed by me for unemployment benefits; however, nothing contained herein will
preclude ITT from truthfully and accurately responding to any request for
information from the applicable department of labor.

 

  9.

Non-Solicitation of Employees. For a period of twelve (12) months following the
Separation Date, I agree that I will not, directly or indirectly, hire, solicit,
induce, attempt to induce or assist others in attempting to induce any employee
of ITT with whom I have worked or had material contact with, during the twelve
(12) month period immediately preceding the termination of my employment, to
leave the employment of ITT or to accept employment or affiliation with
(including as a consultant) any other company or firm of which I have become an
employee, owner, partner or consultant.

 

  10.

Non-Solicitation of Customers and Suppliers. For a period of twelve (12) months
following the Separation Date, I agree that I will not, directly or indirectly,
divert or attempt to divert or assist others in diverting any business of ITT
including by soliciting, contacting or communicating with any customer or
supplier of ITT with whom Employee has direct or indirect contact or upon
termination of employment has had direct or indirect contact during the twelve
(12) month period immediately preceding my date of termination with the Company.

 

 

11



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

  11.

Entire Agreement. ITT and any Releasee shall not be liable for any other monies
or payment to me or on my behalf other than as described in this Release and the
Memorandum. This Release and the Memorandum, which is incorporated herein,
contain the entire agreement between me, ITT, and all Releasees relating to the
subject matter herein. This Release fully supersedes any and all prior
agreements or understandings, whether oral or written.. I represent and
acknowledge that in signing this Release, I have not relied upon any
representation or statement, oral or written, not set forth herein. No amendment
to this Release shall be binding unless it is in writing, expressly designated
as an amendment, dated, and signed by the parties.

 

  12.

No Admission of Liability. Nothing in this Release constitutes an admission of
liability by ITT or any Releasee or me, and this Release will not be used by me,
ITT or any other entity or person as evidence in any proceeding or trial, except
to enforce the terms of this Release or the Reserved Rights.

 

  13.

Choice of Law and Forum; Severability. This Release shall be construed in
accordance with the laws of the State of New York. ITT and Releasee agree that
any lawsuit related to this Agreement will be brought in a federal or state
court in White Plains, New York. ITT and the Releasee agree to waive their right
to trial by jury. Should any portion of this agreement be ruled void or
unenforceable, such ruling will not affect the enforceability and effect of the
remaining provisions of this Agreement. However, should Paragraph 2 be ruled
void or unenforceable, all remaining provisions of this Agreement will likewise
be ruled void or unenforceable.

 

  14.

Assignment. This Release shall be binding upon, and assumed by, the successors
and assigns of ITT.

 

  15.

Ongoing Obligations.

I acknowledge that after my separation from employment I will have a continuing
obligation to comply with the ITT Confidentiality, Non-Compete, Non-Solicit and
Intellectual Property Assignment Agreement executed by me as a condition of my
employment, a copy of which is attached as Exhibit B.

 

12



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

  16.

Representations and Acknowledgements.

 

  a)

I affirm that I have not filed, caused to be filed, and am not presently a part
of any claim, complaint, or action against the Company in any forum or form, nor
do I have any knowledge or reason to believe that anyone else has filed such a
charge or complaint on my behalf, including the types of claims set forth above,
and also including any claims under the Family Medical Leave Act and/or the Fair
Labor Standards Act, or any similar state or local laws, nor do I have any
unasserted claims pursuant to a qualified employee retirement or other benefit
plan. While this Release is not intended to interfere with my right to file a
charge or complaint with or to testify, assist or participate in any
investigation in an administrative agency in connection with any claim I believe
I may have against any of the released parties, I acknowledge, understand and
agree that if I should file such a charge or complaint, or testify, assist or
participate in any matter, or if any agency shall ever assume jurisdiction
against the Company on my behalf, I will not accept any benefit or remedy which
may be awarded as a result of such charge(s) or complaint(s).

 

  b)

I further warrant, represent and affirm that I (i) was permitted to take and did
take all breaks I was entitled to during my employment with the Company, and
that (ii) I have been fully and properly paid for all hours I have worked for
the Company and/or have received all compensation, wages, back pay, accrued
vacation and other accrued hours, bonuses, and/or benefits to which I may be
entitled under all applicable state and federal laws and that no other
compensation, wages, bonuses, commissions and/or benefits are due to me, except
as provided in this Release.

 

  c)

I acknowledge that this Release is not intended to prohibit me from filing, in
good faith, for and from receiving workers’ compensation benefits from the
Company’s workers’ compensation carrier for compensable injuries incurred during
and in relation to my employment. That said, in executing this Release, I affirm
that I am not aware of any work-related injuries for which I do not already have
a pending claim for workers’ compensation benefits.

 

  17.

End Date; Effect of Rehire. I acknowledge that my employment with the Company
will end on the Separation Date. If I am re-hired by the Company during the
Severance Period, all severance pay shall cease upon the date of hire.

 

  18.

Enforcement; Attorneys’ Fees. Should either party be required to bring a legal
action to enforce the terms of this Agreement, including the terms of the
release, the prevailing party in such action shall be entitled to receive its
attorneys’ fees and costs incurred in bringing such action.

 

13



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

I acknowledge and agree that: (i) I have been advised in writing to consult with
an attorney before signing this Release; (ii) I have been provided at least 21
days from my receipt of this Release to review and consider it; (iii) as a
result of executing this Release, I am receiving benefits beyond those to which
I am entitled; (iv) I actively participated in the negotiation of the terms and
conditions of this Release; (v) I fully understand those terms and conditions;
(vi) I am voluntarily and of my own free will executing this Release on the date
reflected below; and (vii) during a period of seven (7) days following my
execution of this Release, I may revoke the Release and this Release shall not
be effective or enforceable until such seven-day period has expired. Should I
desire to revoke this Release, my revocation must be in writing and addressed to
Maurine Lembesis, Vice President and HR Business Partner, 1133 Westchester Ave.,
White Plains, NY 10604, within the seven-day revocation period. I agree that any
modifications, material or otherwise, made to this Agreement and Release do not
restart or affect in any manner the original twenty-one (21) calendar day
consideration period.

Both original executed Release(s) must be returned to Maurine Lembesis, Vice
President and HR Business Partner. Once signed by ITT, one original will be
returned to the employee.

I have carefully read this Release, fully understand its provisions, and my
signature below indicates my understanding and agreement with its terms and
conditions.

 

EMPLOYEE: Victoria Creamer

/s/ Victoria Creamer

Employee’s Signature EMPLOYER: ITT Inc.

/s/ Maurine Lembesis

Maurine Lembesis

 

14



--------------------------------------------------------------------------------

LOGO [g666028g1130202008172.jpg]

 

Exhibit A – EMPLOYEE EQUITY

RSUs:

 

  •  

Unvested RSUs are prorated based on months worked during the vesting period.

 

  •  

Vested RSUs will be issued within 30 days after the Severance Start Date.

 

Award Date

   Shared
Granted      Prorated Months
(over 36 month period)      Shares Vesting
Upon
Separation  

02/26/2018

     3,615        10        1,004  

02/23/2017

     4,500        22        2,750  

02/19/2016

     2,765        34        2,611  

Stock Options:

 

  •  

Unvested stock options are prorated based on months worked during vesting
period.

 

  •  

Please refer to Section IV above for the cancellation treatment of vested
options.

 

Award Date

   Grant
Price      Options
Granted      Prorated Months
(over 36 month period)      Options Exercisable
Upon Separation  

2/19/2016

     33.01        10,050        34        9,492  

PSUs:

 

  •  

Unvested target PSUs are prorated based on months worked during the three-year
performance period.

 

  •  

The actual number of PSUs issued, if any, will be based on achievement of
performance targets and released in February/March after the end of each
respective performance period.

 

Award Date

   Target
Shares     

Prorated Months

(based on 36 month period)

   Prorated Target
Shares  

02/26/2018

     3,730      12      1,243  

02/23/2017

     4,675      24      3,117  

02/19/2016

     5,790      Full vesting — actual shares issued based on performance score
     5,790  

 

15